Citation Nr: 0810987	
Decision Date: 04/03/08    Archive Date: 04/14/08

DOCKET NO.  06-05 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an initial evaluation greater than 10 percent 
for postoperative residuals of an epigastric hernia.


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel











INTRODUCTION

The veteran served on active duty from August 2000 to January 
2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, wherein the RO, in part, granted 
service connection for residuals of epigastric hernia 
operation (originally claimed as "periumbilical 
neuropathic" pain and hernia).  An initial noncompensable 
evaluation was assigned, effective January 23, 2005.  The 
veteran timely appealed the RO's February 2005 rating action 
to the Board.  Jurisdiction of the claims file currently 
resides with the San Diego, California RO. 

By a July 2007 rating action, the RO increased the initial 
rating assigned to the service-connected postoperative 
residual of an epigastric hernia from zero to 10 percent, on 
the basis of a surgical scar, effective from January 23, 
2005.  Since the RO did not assign the maximum disability 
rating possible, the appeal for a higher evaluation remains 
before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (where 
a claimant has filed a notice of disagreement as to an RO 
decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).

In February 2008, the veteran failed to appear before a 
Veterans Law Judge at the San Diego, California RO.  Thus, 
the veteran's hearing is deemed withdrawn.   38 C.F.R. 
§ 20.704 (2007). 


FINDING OF FACT

Since the award of service connection, the veteran's 
epigastric hernia scar measures one centimeter in length and 
is tender; additional residuals include no more than  
postoperative wounds that are healed with no disability or 
indication for the need of a supporting belt. 

CONCLUSION OF LAW

For the entire appeal period, the criteria for an initial 
rating higher than 10 percent for postoperative residuals of 
an epigastric hernia have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.114, Diagnostic 
Codes 7339 (2007); 4.118, Diagnostic Code 7804 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim.  The veteran should be informed as to 
what portion of the information and evidence VA will seek to 
provide, and what portion of such the claimant is expected to 
provide.  Proper notification must also invite the claimant 
to provide any evidence in his possession that pertains to 
the claim in accordance with 38 C.F.R. § 3.159(b)(1).  

This appeal arises from a disagreement with an initial rating 
following the grant of service connection for residuals of an 
epigastric hernia.  The United States Court of Appeals for 
Veterans Claims (Court) has held that once service connection 
is granted the claim is substantiated, any deficiency in the 
VCAA notice is not prejudicial and further VCAA notice is 
generally not required.  Dunlap v. Nicholson, 21 Vet App 112 
(2007); Dingess v. Nicholson, 19 Vet. App. 473, 490-1 (2006).  
The United States Court of Appeals for the Federal Circuit 
has also held that additional VCAA notice is not required 
when there is an appeal from the initial grant of service 
connection.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  

As this case concerns the propriety of an initial evaluation, 
rather than a claimed increase in an existing evaluation, it 
is readily distinguishable from the type of situation 
addressed in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
In that case, the Court required specific notification duties 
in increased evaluation cases, where a worsening had been 
alleged.  The Court stressed the difference between the two 
types of claims, noting that an increased compensation claim 
centers primarily on evaluating the worsening of a disability 
that is already service connected, whereas in an initial 
claim for disability compensation, the evaluation of the 
claim is generally focused on substantiating service 
connection by evidence of an in-service incident, a current 
disability, and a nexus between the two.  Id., slip. op. at 
5.  Thus, in view of the foregoing case precedent, the Board 
finds that no further VCAA notice was required once VA 
awarded service connection for postoperative residuals of an 
epigastria hernia in February 2005.

Concerning VA's duty to assist the appellant with his initial 
evaluation claim, service medical and post-service VA and 
private examination and clinical treatment reports, and 
statements of the veteran have been associated with the 
claims file.  In fact, in an April 2006 statement to VA, the 
veteran indicated that he did not have any additional 
evidence to submit in support of the instant claim.  (See, 
VCAA Notice Response, dated in March 2006).  

In addition, although the appellant failed to appear for VA 
examinations in October 2004, he was afforded a VA 
examination in April 2005.  A copy of the above-referenced VA 
examination report is contained in the claims file.  There is 
no evidence or contention that his postoperative residuals of 
an epigastric hernia have changed since said examination.




II.  Relevant Laws and Regulations-Initial Evaluations

        General criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 
38 C.F.R. § 4.7 (2007).

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]compensation for service-connected injury is 
limited to those claims which show present disability" and 
held:  "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."

The Court later held that the above rule is not applicable to 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  At the time of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
facts found, a practice known as "staged" ratings. Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

As the disability rating at issue was assigned with the grant 
of service connection for postoperative residuals of an 
epigastric hernia, the rating must address all evidence 
relevant to the nature and severity of disability from the 
effective date of service connection and, accordingly, might 
be comprised of separate, or "staged," ratings based on the 
facts shown to exist during separate periods of time.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  As is noted 
above, service connection for residuals of an epigastric 
hernia was granted in this case from an effective date of 
January 23, 2005.  

        Specific rating criteria

By a February 2005 rating action, the RO, in part, granted 
service connection for postoperative residuals of an 
epigastric hernia operation (originally claimed as 
"periumbilical neuropathic" pain and hernia); an initial 
noncompensable evaluation was assigned, effective January 23, 
2005.  The RO based their determination on service medical 
records, reflecting that the veteran underwent an epigastric 
hernia operation in early November 2003.  The remainder of 
the service medical records show that there was no evidence 
of any chronic disabling residuals from the epigastric hernia 
operation apart from abdominal pain.  

By a July 2007 rating action, the RO increased the initial 
rating assigned to the service-connected postoperative 
residuals of an epigastric hernia from zero to 10 percent, on 
the basis of a surgical scar, effective from January 23, 
2005. 

The veteran's service-connected epigastric hernia residuals 
are currently rated under 38 C.F.R. § Diagnostic Codes (DCs) 
7339-7804.  The hyphenated diagnostic code in this case 
indicates that DC 7339 (for rating the epigastric hernia) and 
DC 7804 (for rating scars) may both be used to properly rate 
the disability and any residual thereof.

Under Diagnostic Code 7339, a noncompensable rating is 
assigned for a healed, post-operative wound with no 
disability, belt not indicated.  A 20 percent rating is 
assigned for a small post-operative ventral hernia, not well 
supported by a belt under ordinary conditions, or healed 
ventral hernia or postoperative wounds with weakening of 
abdominal wall and indication for a supporting belt.  A 40 
percent rating is assigned for a large hernia, not well 
supported by a belt under ordinary conditions.  38 C.F.R. § 
4.114, Code 7339.

Under DC 7804, scars that are superficial and painful on 
objective demonstration warrant a maximum 10 percent 
disability rating.  38 C.F.R. § 4.118, DC 7804 (2007).  This 
is the highest evaluation authorized under this diagnostic 
code.  38 C.F.R. § 4.118, DC 7804 (2007).

III.  Analysis

The veteran asserts that his service-connected post-operative 
residuals of epigastric  hernia are more severe than is 
currently represented by the initial 10 percent disability 
rating assigned.

After a review of the evidence of record, the Board finds 
that an initial evaluation in excess of 10 percent for 
service-connected postoperative residuals of an epigastric 
hernia have not been met.  In reaching the foregoing 
determination, the Board notes that an April 2005 VA 
examination report reflects that aside from mild tenderness 
in the epigastric area, there was no other evidence of hernia 
recurrence or complications since the November 2003 surgery.  
(See, April 2005 VA examination report).  Thus, in the 
absence of findings of greater disability, approaching that 
of a small, postoperative hernia that is not well-supported 
by a belt under ordinary conditions, or a healed hernia or 
postoperative wounds with weakening of the abdominal wall and 
indication for a supporting belt, the criteria for a higher 
initial rating under DC 7339 have not been demonstrated.  

In addition, there is no other diagnostic code pertaining to 
scars which could provide a higher disability rating.  As DC 
7800 is only applicable to scars affecting the head face or 
neck, a higher rating is not appropriate under this 
particular diagnostic code.  38 C.F.R. § 4.118, DC 7800 
(2007).  Also, consideration of the criteria under either DCs 
7802 and 7803 is also not warranted, as the maximum schedular 
evaluation allowed under these diagnostic criteria is 10 
percent. 
38 C.F.R. § 4.118, DCs 7802, 7803 (2007).  

Under DC 7801, however, a rating in excess of 10 percent is 
available for scars other than on the head and face - but 
only if such scars are deep or cause limited motion.  As the 
April 2005 VA examiner determined that the veteran's scar was 
superficial and did not involve any limiation of motion, DC 
7801 is also not for application.  (See, April 2005 VA 
examination report, reflecting that the veteran's epigastric 
hernia scar was noted to have been "elevated," with no 
evidence of limitation of motion).  Even if the service-
connected epigastria hernia scar was found to have been deep 
or to have caused limitation of motion of the affected area, 
it was noted to have only measured one centimeter in length.  
Thus, as it did not cover an area in excess of approximately 
12 square inches (77 square centimeters), the criteria 
required for a 20 percent rating, a higher initial rating is 
not warranted under DC 7801.   38 C.F.R. § 4.118, DC 7801 
(2007).  

A final analogous diagnostic code that could be used to 
provide the veteran with a initial rating in excess of 10 
percent is DC 7805, scars, rate on limitation of motion of 
affected part.  38 C.F.R. § 4.118, DC 7805 (2007).  As noted 
previously, however, as there is no evidence that the 
epigastric hernia scar itself limited motion of the affected 
area, DC 7805 is also not for application.  

In view of the foregoing, the preponderance of the evidence 
is against a rating higher than 10 percent for the 
postoperative residuals of an epigastric hernia under either 
the DC rating hernia (DC 7339) or the Codes for rating scars 
(DC 7801 to 7805), and the benefit-of- the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b). 

The Board has considered whether a "staged" rating is 
appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The record, however, shows the same level of 
postoperative residuals of an epigastric hernia under the 
rating schedule throughout the period since the effective 
date of service connection.  It does not support assigning 
different percentage disability ratings during the period in 
question.

IV.  Extraschedular Evaluation

In this case, the veteran's postoperative residuals of an 
epigastric hernia have not  required any periods of 
hospitalization.  The currently assigned initial 10 percent 
rating contemplates the actual impairment in occupational 
function caused by the above-referenced service-connected 
disability.  There is no evidence that the veteran's 
postoperative residuals of epigastric hernia have caused 
marked interference with employment beyond that contemplated 
in the rating schedule.  To this end, although the veteran 
indicated to a VA examiner in April 2005 that he was 
unemployed, there is no indication that said unemployment is 
the result of the service-connected postoperative residuals 
of an epigastric hernia.  In view of the foregoing, the Board 
finds that the evidence does present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards so as to 
warrant the assignment of an extraschedular rating under 38 
C.F.R. 3.321(b)(1) (2007).  Therefore, further development in 
keeping with the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) is not warranted.  Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).


ORDER

An initial evaluation in excess of 10 percent for 
postoperative residuals of epigastric hernia is denied. 



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


